DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 – 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 53 both recite the limitation "the central flow axis" in section (a)(i) of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31 and 53 recite the limitation "the seal member" in section (c)(i) of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31 and 52 also both recite the limitation "the air cleaner housing engagement surfaces" in section (c)(ii) of each claim.  There is insufficient antecedent basis for this limitation in the claim. In section (b)(ii)(B) of both claims, the axial abutment surfaces are recited to be constructed to engage an air cleaner housing. The examiner believes “the air cleaner housing engagement surfaces” are intended to refer to the axial abutment surfaces. Other surfaces, however, could engage the air cleaner housing. The examiner suggests changing “the air cleaner housing engagement surfaces” to --the axial abutment surfaces--. 
Claims 32 – 52 depend from claim 31 and are also rejected. 
Claims 47 and 48 both recite the limitation "the protective material".  There is insufficient antecedent basis for this limitation in the claim. The examiner believes these clams should depend from claim 46 rather than claim 34. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 36 – 40, 42, 43, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2004/0020177 to Ota et al. (hereinafter referred to as Ota).
	In regard to claim 31, as shown in figures 1, 5, and 6, Ota discloses an air filter cartridge (12). The filtering member (12) forms a filter media pack having filter media with a first flow face and a second flow face. The filter media pack (21) is shown to have a rectangular cross-sectional shape in a direction perpendicular to the central flow axis. The filter media pack (21) includes four side, with a first pair of first and second opposite side and a second pair of first and second opposite side, extending between the first flow face and the second flow face. The frame (22) includes first and second side pieces positioned respectively, on the first pair of first and second opposite sides of the filer media pack. As discussed in paragraph [00448], the frame (22) can be injection molded onto the filter media pack (21). Therefore, the first and second side pieces can be considered to be molded in place. The sides of the frame having the inclination surfaces (22a) can be considered to form the first and second side pieces. The inclination surfaces form edges with an axial abutment surface. As shown in figure 6, the axial abutment surfaces (22a) are located beyond one of the first flow face and the second flow face of the filter media pack and are facing in a direction away from the filter media pack. The seal portion (12b) forms a housing seal arrangement for sealing the filter cartridge to an air cleaner housing. The seal portion (12b) has a seal member with a seal surface that forms an axially directed seal, in use. As shown in figure 6, the axial abutment surfaces (22a) are non-parallel to the seal surface of the seal member (12b). 
	In regard to claim 36, the opposite edges of the first and second side pieces can be considered to include portions constructed to not engage an air cleaner housing, in use, depending on the shape of the housing, as broadly recited in the claim. 
	In regard to claim 37, as shown in figure 5, the seal member (12b) extends across the first pair of first and second sides of the filter media pack and across the second pair of first and second sides of the filter media pack. 
	In regard to claims 38 and 39, as shown in figure 6, the axial abutment surfaces (22a) extend at an angle of at least 2 drees and less than 45 degrees to the seal surface of the seal member (12b) at a location along the seal member extending across the first and second side pieces. 
	In regard to claim 40, as shown in figures 5 and 6, a portion of the seal surface of the seal member (12b) extends parallel to the filter media pack first flow face. 
	In regard to claims 42 and 43, the axial abutment surfaces (22a) can be considered to be located beyond the first and/or the second flow face, and are facing in a direction away from the filter media pack (21). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ota.
	Ota is discussed above in section 10. The frame (22) in Ota includes the first and second side pieces. Ota does not disclose the density or the hardness of the frame. There is no evidence the density or hardness of the frame is critical as long as it is sufficiently strong to support the filter media pack. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the density of the frame to be no greater than about 30lbs./ft3 and/or the hardness (Shore A) to be no greater than about 30 given such a material is sufficiently strong to support the filter media in the given application. 
	Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical, see In re Woodruff, 16 USPQ2d 1934.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31 – 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,020,699. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the ‘699 patent disclose all of the features in claims 31 – 53 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773